DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19, 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "on the at least one first and second surfaces of the container" in Lines 8-9.  There is insufficient antecedent basis for this limitation in the claim, only “at least one first and second surface of the core” is described prior. Therefore, it is unclear the first and second surfaces of the container are intended to be the same surfaces of the core or if they separate, making the metes and bounds of the claim indefinite. Claims 2-19, 21 are rejected as indefinite from their dependency on claim 1. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6, 9, 11-13, 16-17, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Schwingel et al. (US20040209107A1).
Regarding Claims 1, 4, 6, 11, 19 and 21, Schwingel teaches a method of producing a product comprising a foamable core (abstract) comprising: 
a foamable mixture with a first metal of aluminum, and at least one foaming agent (titanium hydride) [0035], 
an outer aluminum cover layer of at least one second metal (aluminum) “cover layer [is] made of aluminum” (claim 9) is applied to each of at least one first and one second surface of the core, (top and bottom cover plates [0029]) (Claim 24)
However, Schwingel is silent regarding the exact aluminum content or if approximately 80 wt. % Al in the cover layer; however, the genus of aluminum is considered to contain either pure/substantially pure aluminum and Aluminum based alloys. Pure Al is therefore considered to read on the claimed limitation of at least 80% Al. 
the method comprising the steps of: 
(I) providing a container (100) comprising the aforesaid layer of the at least one second metal (the cover plates of top and bottom are made of the second material and are part of the container holding he powder [0029]) as defined above on the at least one first and second surfaces of the container (Figure 1) 
(II) providing a powder (102) comprising powder particles of the at least one first metal
(III) providing a powder comprising powder particles of the at least one foaming agent (102) (Figure 1) 
(IV) filling the container with the powders provided in steps (II) and (III) to form the foamable core (104), wherein the powders provided in steps (II) and (III) are mixed to form the foamable mixture (102) (Figure 1);
Wherein the container contains a first surface of walls, a floor and a second surface of a top cover [0029] where a tubular vaccum connection (210) which has an arcuate buckling towards the interior (Figure 2) is welded to achieve a second metallurgical bond so as to seal the container via vacuum [0028]
Regarding Claim 3, Schwingel teaches the at least one second metal is aluminum. 
Regarding Claim 9, Schwingel teaches 0.3-1.9% of the powder is titanium hydride [0035], reading on the claimed range of 0.1-1.9% foaming agent. 
Regarding Claim 12, Schwingel teaches a step of drying the powder before compaction [0024] or step (106) which is done to the foamable mixture and container meeting option (V.3). 
Regarding Claims 13 and 16, Schwingel teaches the foam mixture is pre-compacted or metallurgically bonded to each other to the cover layer simultaneously [0025, 0027]. 
Regarding Claim 17, Schwingel teaches the compacted package of the core and cover plates may be diffusion bonded by rolling to form a composite blank [0033] (Claim 10) before heating to an outgassing temperature which is below the solidus temperature of both first and second metals [0034]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwingel et al. (US20040209107A1) as applied to claim 1 above.
Regarding Claim 2, Schwingel teaches the outer layer has a melting temperature higher than the melting temperature of the core (Claim 23) but does not explicitly teach the solidus temperature of the second metal is at least approximately 5°C higher than the liquidus temperature of the foamable mixture; however one of ordinary skill would have been motivated to ensure the solidus and liquidus temperatures were at least 5 degrees C or greater in difference for the purpose of ensuring that the core will melt upon heating without the outer layer melting and for the practical purpose of not having to precisely control the heating temperature to within 5 degrees. 


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwingel et al. (US20040209107A1) as applied to claim 1 above in view of Zhang et al. ("The Influence of Titanium Hydride Pretreatment on the Compressive Properties of Aluminum Foam." Materials Science 20.4 (2014): 424-428.) 
Regarding Claim 5, Schwingel teaches heating is performed so that the outgassing temperature is below the solidus temperature of the metallic powder which is lower than the metallic cover plate material. 
Schwingel is silent regarding if the outgassing temperature is within 900C of the solidus temperature of the at least one first metal; however, Zhang teaches that conventionally hydrogen gas is normally released at approximately 763 K (489.85 C), and the solidus temperature of aluminum (Pure Al has a melting point of 660 C); therefore, one of ordinary skill in the art would have been motivated to outgas at a temperature higher than 489 C for the purpose of releasing hydrogen gas including within 90 C of the melting point of Al, for the purpose of releasing hydrogren gas during heating to form a porous core structure. 


Claim(s) 7-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwingel et al. (US20040209107A1) as applied to claim 1 above in view of Kennedy et al. ("The decomposition behavior of as-received and oxidized TiH2 foaming-agent powder." Materials Science and Engineering: A 357.1-2 (2003): 258-263.)
Regarding Claim 7-8, 10, Schwingel teaches titanium hydride is used as a foaming agent, but does not teach the foaming agent additionally comprises an ocide or oxyhyderide of the particular metal hydride. However, Kennedy teaches that in Al-TiH2 foam compositions, titanium hydride can be oxidized to form titanium oxyhydride or further heated to form titanium oxixe for the purpose of slowing down decomposition to delay gas evolution for the purpose of reducing internal stress of the build up component (See Introduction, Col.1-2; Abstract) forming oxidhydrides with 10-30% oxygen (Page 260, Col. 2, Lines 2-20). Therefore, one of ordinary skill in the art would have been motivated to modify the hydride of Schwingel to have an oxide content (TiHxOy where y is 0.1-0.3) for the purpose of slowing down the loss of hydrogen during outgassing for the purpose of reducing internal stress during structure formation of the foam core. 


Claim(s) 14-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwingel et al. (US20040209107A1) as applied to claim 13 above in view of Abdallah et al. ("Effect of Applying Hot Isostatic Pressing on the Microstructure and Mechanical Properties of Tungsten Heavy Alloys." International Conference on Aerospace Sciences and Aviation Technology. Vol. 17. No. AEROSPACE SCIENCES & AVIATION TECHNOLOGY, ASAT-17–April 11-13, 2017. The Military Technical College, 2017.) 
Regarding Claim 14-15, Schwingel teaches hot isostatic pressing is applied to the powder and the container together [0029] but does not teach if the HIP was applied at 65-90% of the solidus temperature of the formable mixture. However, Abdallah teaches that, conventionally, HIP applies isostatic pressure at an elevated temperature to consolidate the workpiece, where HIP is usually conducted at a temperature greater than 0.7 Tm (where Tm is the melting/solidus temperature of the material) and is done at this temperature to lower the yield strength and raise diffusivity of the material to as to prevent unwanted pores. (See Pages 1-2, Introduction, [001, 003]). Therefore, one of ordinary skill in the art would have been motivated to perform HIP in the claimed temperature range for the purpose of lowering the yield strength and to prevent unwanted pores in the consolidated structure before heating to melting is performed to form a metallic foam structure. 
Regarding the claim 15 limitation of substantially preventing the expansion of the container, an ordinary artisan would be motivated to perform HIP at a pressure and temperature that would consolidate the metal powder but not compromise the structural integrity of the cover plates before heating near melting such as by causing the expansion of the container. 
Regarding Claim 18, HIP bonding is performed at 0.7 Tm or greater (for aluminum, this would mean HIP and the heating of the container for HIP was performed at 460 C or greater, overlapping with the claimed range of approximately 400-540 C. (See Claim 13 and 14 rejections for additional limitations). In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738      

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                         6/17/2022